Citation Nr: 1534902	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  14-12 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for bilateral hearing loss.  

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1946 to October 1947 and from January 1951 to December 1952.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  They were remanded by the Board in December 2014.  The remand as to the bilateral hearing loss claim was completed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's bilateral hearing loss was incurred in or is otherwise related to active military service.  


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. § 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.385 (2015).    



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

A July 2011 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006). 

The Veteran's service treatment records and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  In compliance with the December 2014 remand, the AOJ requested that the Veteran identify the facility where he received treatment in the 1980s and provided the necessary release form, but the Veteran did not respond.  The Board concludes that VA has discharged its duty to assist in obtaining private treatment records.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not a one-way street).  

A VA examination was conducted in July 2012, and a supplemental opinion was obtained in April 2015.  The record does not reflect that the examination was inadequate.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims folder and conducted an examination of the Veteran.  Although the examiner and the author of the supplemental opinion were unable to provide a nexus opinion without speculation, the Board finds that the medical opinions are adequate because the examiner and supplemental opinion writer sufficiently explained the reasons for their inability to provide an opinion without speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection for certain diseases, including sensorineural hearing loss, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. 
§ 3.303(d).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Facts and Analysis

The Veteran asserted in his notice of disagreement (NOD) that he was exposed to acoustic trauma on a routine basis because his military occupational specialty (MOS) was cannoneer.  The Veteran's DD2014 reflects a MOS of auto mechanic.  A Separation Qualification Record shows MOS of armored basic, auto mechanic, and military police.  As noise exposure is consistent with work as an auto mechanic, as well as with that of armored basic, acoustic trauma is conceded.  

The Veteran's service treatment records (STRs) do not contain any audiograms measuring the Veteran's hearing acuity in service.  His September 1947 and December 1952 separation examinations indicated normal whisper tests.  The Veteran asserted in his Form 9 that he first received treatment for his hearing loss in the 1980s, although these records were not able to be associated with the claims file, as discussed above.  The earliest medical notation of record regarding the Veteran's hearing loss is a May 1993 report indicating that the Veteran was noted to have bilateral sensory hearing loss, and recommending hearing aids.  

A July 2012 VA examination diagnosed the Veteran with bilateral sensorineural hearing loss, and noted military noise exposure as part of military police and as a mechanic, occupational nose exposure as a mechanic and truck driver, and possible recreational noise exposure from a motorcycle and boating.  The examiner stated that she could not provide a medical opinion regarding the etiology of that hearing loss without resorting to speculation.  The examiner explained that if documentation of the existence of hearing loss at discharge from the military is missing, it is nearly impossible to determine whether hearing loss later in life is the result of noise exposure during prior military service.  As no military audiograms are available, the examiner stated that she could not resolve the issue without resorting to mere speculation.    

A supplemental opinion was obtained in April 2015.  This audiologist also noted that there is no objective evidence of hearing loss in service, and stated that the whispered voice test obtained upon separation is not reliable evidence of normal hearing or hearing impairment.  The audiologist wrote that as no reliable hearing tests were performed in service, there is no objective evidence of hearing loss in service.  The audiologist went on to state that there are other potential etiologies, including aging, occupational noise exposure, and recreational noise exposure.  Therefore, the audiologist concluded that he could not resolve the issue without resorting to mere speculation.  

The record does not reflect that the Veteran had a chronic hearing loss disability in service.  In addition, sensorineural hearing loss was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  Therefore, service connection for bilateral hearing loss is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.

Service connection on a non-presumptive basis is also not warranted.  The Board acknowledges that the examiner and the author of the supplemental opinion found that it would be mere speculation to opine on whether the Veteran's hearing loss is related to his period of active service.  However, the Board notes that it is permitted to rely upon a medical examiner's conclusion that an etiology opinion would be speculative as long as "the inability to render a requested opinion is adequately explained" and the examiner has "done all that reasonably should be done to become informed about a case."  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  Here, the examiner and the author of the supplemental opinion are audiologists who possess the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, the VA audiologists have unanimously agreed that they cannot form an opinion as to the etiology of the Veteran's hearing loss due to the lack of audiograms in service.  This supporting explanation is sufficient rationale for the lack of nexus opinion, namely there is simply not enough information upon which the audiologists could base an opinion.  In addition to providing adequate reasons and bases for their inability to render the requested opinion, the audiologists reviewed the entire claims file.  For these reasons, the Board finds that the audiologists did all that reasonably should have been done, and their opinions are afforded great probative value.

The Board notes that the only contrary opinion of record comes from the Veteran himself, who maintains that his hearing loss is related to his period of active service.  The record does not reflect that the Veteran possesses any specialized training in the medical field.  Although lay persons such as the Veteran are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of hearing loss falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms of hearing loss, any actual diagnosis requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Significantly, determining the precise etiology of the Veteran's hearing loss is not a simple question, as there are conceivably multiple potential etiologies of the Veteran's sensorineural hearing loss.  Ascertaining the etiology of hearing loss involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss is not a competent opinion regarding the etiology of his hearing loss.  See Kahana v. Shinseki, 24 Vet. App. 428, 438   (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.")  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  


REMAND

The May 2015 examiner diagnosed the Veteran with PTSD based upon the in-service stressor of learning that the majority of the members of a unit with which he had trained had been killed in an ambush in Korea.  Although the Veteran did not witness these deaths, and was not subject to ambush himself, the examiner found that PTSD criteria allows for the stressor to be experienced by learning of trauma to close comrades.  The examiner also indicated that this stressor was related to fear of hostile military or terrorist activity.  While the Board relies upon the examiner's expertise in medical matters such as whether a stressor is sufficient to support a diagnosis of PTSD, See Colvin v. Derwinski, 1 Vet. App. 171 (1991), the question of whether a particular stressor is related to fear of hostile military or terrorist activity is a legal one that hinges upon the interpretation of 38 C.F.R. § 3.304(f)(3).  The Board finds that as the Veteran did not experience, witness, or become confronted with the actual ambush of his friends, but rather was told about the incident afterwards while he was stationed in Germany, it is not appropriate to consider this stressor to be related to fear of hostile military or terrorist activity.  Therefore, the Veteran's lay testimony alone is not sufficient to establish the occurrence of the in-service stressor.  38 C.F.R. § 3.304.  Upon remand, the AOJ should request that the Veteran identify the unit in question as well as the period when he trained when this unit, and utilize that information to attempt to verify that the stressor occurred.    
 
The May 2015 examination also diagnosed the Veteran with unspecified mild neurocognitive disorder without behavioral disturbance.  Although the examiner discussed this unspecified mild neurocognitive disorder, she did not provide an opinion as to whether it is at least as likely as not that it was caused by or related to service.  Upon remand, a supplemental opinion that specifically addresses the etiology of this diagnosis should be obtained.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide additional information relating to his claimed stressor, to specifically include identifying the unit that was ambushed in Korea, the time period when the Veteran was a part of or trained with this unit, and when the unit experienced the ambush in Korea.    

2.  Thereafter, utilizing information of record as well as any additional information provided from the Veteran, send a request to the Joint Services Records Research Center (JSRRC) or any other appropriate agency to attempt to verify the Veteran's stressor of learning that a unit he had trained with was ambushed and killed in Korea.  Document all efforts to corroborate the Veteran's stressor.  

3.  Forward the claims file to the May 2015 examiner if available, or another appropriate clinician, and request a supplemental opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's unspecified mild neurocognitive disorder without behavioral disturbance is etiologically related to service.  The opinion must be supported by a complete rationale.  

4.  After completing all of the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


